Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2007 PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE (Exact name of registrant as specified in its charter) New Hampshire 001-06392 02-0181050 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) Energy Park 780 North Commercial Street Manchester, New Hampshire 03101-1134 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (603) 669-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities
